DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement filed 23 August 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered because a complete legible copy of the foreign patent document cited therein has not been provided.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 20 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 20, there is no support in the original disclosure for the grouser body being “made entirely of styrene butadiene rubber or isoprene rubber” (emphasis added) as now set forth in claim 20.  

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6, 17, 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the limitation “said grouser having an outwardly directed grouser body and a grouser root” renders the claims indefinite because it is unclear whether the “outwardly directed grouser body and a grouser root” refers to the previously recited “only two layers” or if the grouser body and grouser root are distinct from the two layers.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 6, 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier et al. (US 2015/0042152 A1; hereinafter “Lussier”; previously cited) in view of Katoh et al. (US 5,593,218; hereinafter “Katoh”; previously cited), McGilvrey et al. (US 2007/0046100 A1; hereinafter “McGilvrey”; newly cited) and Brazier (US 2012/0161511 A1; previously cited).
	Lussier discloses a rubber caterpillar track 22 consisting of: a track body 36, said track body extending in a transverse Y direction and a vertical Z height direction and a longitudinal direction perpendicular thereto (Figs. 2 and 3); said track body with a plurality of outer profiling elements 581-58T which are directed outwardly away from the track body; each of the plurality of outer profiling elements comprises a grouser consisting of only two layers (Lussier expressly teaches embodiments in which only two zones or layers can be used in paragraphs [0076], [0101] and [0103]); said grouser having an outwardly directed grouser body (radially outer portion of 581 which is analogous to portion 110 of drive/guide lug 481) and a grouser root (radially inner portion of 581 which is analogous to portion 120 of drive/guide lug 481), said grouser root connecting the grouser body to the track body (Figs. 10A and 10B; note that while Figs. 10A and 10B and the corresponding description in paragraphs [0085]-[0103]) refer to material profile of the drive/guide lugs 481-48N, paragraph [0198] of Lussier expressly states that the “solutions described above in respect of the drive/guide lugs 481-48N may be similarly applied to the traction lugs 581-58T”); said grouser body and said grouser root comprise different elastomeric materials (paragraphs [0088], [0094] and [0198]), said grouser root elastomeric material having greater dynamic strength in comparison to the grouser body elastomeric material (paragraphs [0087] and [0198]); said grouser body elastomeric material having abrasion resistance (paragraphs [0091] and [0198]) and damping with respect to an underlying surface in comparison to said grouser root elastomeric material (evident from at least paragraphs [0089], [0091], [0111-0113] and [0198], Fig. 11B and Fig. 12B in which the body material has a lower modulus of elasticity, and thus better damping, in comparison to the material of the grouser root); the grouser root formed on the track body (evident from Fig. 5); the grouser body formed on the grouser root (evident from Fig. 5); a plurality of tension members 42 embedded in the track body (paragraph [0041]); and said tension members oriented in said track body to transmit tensile forces in a longitudinal direction relative to said track body (evident from Fig. 5 and paragraph [0041]).
Regarding claim 6, although Lussier discloses that rubber or various rubber compounds can be used for the material of the grouser root (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], are heat resistant (known property of rubber), and that carbon black can be mixed with the rubber (paragraph [0094]) to better reinforce or strengthen the grouser root in comparison to the grouser body (paragraph [0087], Lussier fails to expressly disclose the rubber material comprising a natural rubber.
	Katoh, however, teaches a rubber track in which the outer profiling elements 2 can be formed from a material consisting of natural rubber (lines 28-30 of col. 3 and lines 13-15 of col. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber track of Lussier by utilizing natural rubber for the rubber material of its carbon black reinforced grouser roots, such as taught by Katoh, as a well-known grouser root material that would achieve predictable and desired material properties.
	Regarding claim 6, although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser body (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], Lussier fails to expressly disclose the material comprising a mixture of natural rubber and styrene-butadiene rubber.
	McGilvrey, however, teaches a rubber track in which the outer profiling elements at 36 can be formed from a material comprising a mixture of natural rubber and styrene-butadiene rubber (paragraphs [0015] and [0016]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber track of Lussier by forming the grouser body from a material that comprises a mixture of natural rubber and styrene-butadiene rubber, such as taught by McGilvrey, as a well-known grouser body material that would achieve predictable and desired material properties such as good flexibility.
	Further regarding claim 6, Lussier fails to expressly disclose the grouser body elastomeric material having higher grip with respect to an underlying surface in comparison to the grouser root elastomeric material.
	Brazier, however, teaches grouser bodies 31 being constructed to “optimally grip” the underlying surface (paragraph [0044]).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber caterpillar track of Lussier, as modified by Katoh, to have formed the grouser body elastomeric material to have higher grip with respect to an underlying surface in comparison to the grouser root elastomeric material to ensure that the track has desired tractive properties so it is able to appropriately grip the underlying surface.
	Further regarding claim 6, although Lussier fails to expressly disclose the grouser root elastomeric material having less heat build up and better bonding of the elastomeric material to the track body in comparison to the grouser body elastomeric material, such claimed properties are presumed to be inherent inasmuch as the elastomeric materials of the grouser root and grouser body of Lussier, as modified by Katoh, McGilvrey and Brazier, are substantially identical to the claimed elastomeric materials.  Note MPEP 2112.01 which states, in part:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
and 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

	Regarding claims 17 and 30, although Lussier teaches a plurality of tension members 42 that are in the form of cables which can be made from metal and are arranged to transmit forces in the longitudinal direction (paragraph [0041]; Fig. 5), Lussier fails to expressly disclose the cables being made from steel.
	Katoh, however, teaches a rubber track that includes a plurality of tension members 3, 3a which are oriented and embedded in the track body to transmit tensile forces in a transverse and longitudinal direction (evident from Fig. 2D), and wherein steel cables can be used for the tension members (lines 49-52 of col. 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber track of Lussier by utilizing steel cables for the tensioning cables, such as taught by Katoh, to provide predictable results for reinforcing and increasing the rigidity of the track in the longitudinal direction.

11.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lussier in view of Katoh, McGilvrey and Brazier, as applied to claim 6 above, and further in view of Tokue (JP 2000-53038 A; previously cited).
	Although Lussier teaches that the thicknesses of the grouser body and grouser root can be varied (paragraphs [0105], [0108], [0109] and [0198]), Lussier fails to expressly disclose the grouser body being substantially thicker than the grouser root in a vertical direction.
	Tokue, however, teaches an outer profiling element in which a grouser body (comprised of 22a and 22b) is substantially thicker than a grouser root at 18 in a vertical direction (Fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber track of Lussier, as modified by Katoh, McGilvrey and Brazier, by forming the grouser body to be substantially thicker than the grouser root in the vertical direction, such as taught by Tokue, to achieve a desired variation of a material property of the outer profiling element.

12.	Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier in view of McGilvrey and Katoh.
	Regarding claims 20 and 24, Lussier discloses all of the limitations (note section 10 above and Fig. 5 of Lussier which shows the grouser body having a narrower top surface than the grouser root) with the exception of the limitations noted below.
	Although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser body (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], Lussier fails to expressly disclose the material made entirely of styrene butadiene rubber.
	McGilvrey, however, teaches a rubber track in which the outer profiling elements at 36 can be made entirely of styrene-butadiene rubber (paragraphs [0015] and [0016]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber track of Lussier by forming the grouser body entirely of styrene butadiene rubber, such as taught by McGilvrey, as a well-known grouser body material that would achieve predictable and desired material properties such as high abrasion resistance and resiliency.
Although Lussier further discloses that rubber or various rubber compounds can be used for the material of the grouser root (paragraphs [0043], [0049], [0076], [0088], [0094], [0095] and [0198], are heat resistant (known property of rubber), and that carbon black can be mixed with the rubber (paragraph [0094]) to better reinforce or strengthen the grouser root in comparison to the grouser body (paragraph [0087], Lussier fails to expressly disclose the rubber material being made entirely of natural rubber.
	Katoh, however, teaches a rubber track in which the outer profiling elements 2 can be made entirely of natural rubber (lines 28-30 of col. 3 and lines 13-15 of col. 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber track of Lussier by utilizing natural rubber for the entirety of the rubber material of its carbon black reinforced grouser roots, such as taught by Katoh, as a well-known grouser root material that would achieve predictable and desired material properties.
	Regarding claim 24, although Lussier teaches a plurality of tension members 42 that are in the form of cables which can be made from metal and are arranged to transmit forces in the longitudinal direction (paragraph [0041]; Fig. 5), Lussier fails to expressly disclose the cables being made from steel.
	Katoh, however, teaches a rubber track that includes a plurality of tension members 3, 3a which are oriented and embedded in the track body to transmit tensile forces in a transverse and longitudinal direction (evident from Fig. 2D), and wherein steel cables can be used for the tension members (lines 49-52 of col. 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber track of Lussier by utilizing steel cables for the tensioning cables, such as taught by Katoh, to provide predictable results for reinforcing and increasing the rigidity of the track in both the transverse and longitudinal direction.

Response to Arguments
13.	Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that “Substituting the natural rubber disclosed in Katoh for outer zone 110 of Lussier still leaves mid zone 115 composed of one elastomeric material with a first modulus of elasticity different tha[n] the outer zone 110 and inner zone 120 made of an elastomeric material having an increased modulus of elasticity compared to the mid zone 115 and outer zone 110”, the Examiner notes that Lussier expressly teaches embodiments of the rubber track in which only two zones or layers can be used in paragraphs [0076], [0101] and [0103]. 
	In response to Applicant’s argument that “even if the layered construction of Lussier/Katoh combination were to be formed to optimally grip the underlying surface, it would still be constructed in multiple layers (in excess of two layers) and the resulting grouser body would not be as required by the claims”, the Examiner respectfully disagrees and again notes that Lussier expressly teaches embodiments of the rubber track in which only two zones or layers can be used in paragraphs [0076], [0101] and [0103]. 
	In response to Applicant’s argument with respect to claim 20 that “such a modification would create a grouser body wherein one layer of the grouser body may be styrene butadiene, but other layers are distinct layers of elastomeric compounds…”, the Examiner notes that claim 20 does not preclude a construction in which the grouser body is formed from styrene butadiene and the remainder of the grouser (i.e., the grouser root) is formed from another elastomeric material.
	In response to Applicant’s argument that “Substituting the natural rubber of Katoh into Lussier to arrive at the claimed invention fails because layer 115 and 110 have to be different material whereas in Claim 20, the grouse[r] body is either styrene butadiene or isoprene rubber”, the Examiner again notes that Lussier teaches embodiments of the rubber track in which only two zones or layers can be used in paragraphs [0076], [0101] and [0103].

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617